
	
		II
		111th CONGRESS
		2d Session
		S. 3189
		IN THE SENATE OF THE UNITED STATES
		
			March 26 (legislative
			 day, March 25), 2010
			Mr. Brown of Ohio (for
			 himself and Mr. Wyden) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend title 49, United States Code, to allow for
		  additional transportation assistance grants. 
	
	
		1.Expansion of transit
			 operating assistance grant programSection 5307(b) of title 49, United States
			 Code, is amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (D), by striking of less than 200,000 and inserting “of—
					
						(i)less than
				200,000;
						(ii)not less than
				200,000, and less than 400,000, if the State or regional authority providing
				public transportation for the area operates at least 100 buses in fixed-route
				service in the area during peak service hours;
						(iii)not less than
				400,000, and less than 600,000, if the State or regional authority providing
				public transportation for the area operates at least 100 buses in fixed-route
				service in the area during peak service hours;
						(iv)not less than
				600,000, and less than 800,000, if the State or regional authority providing
				public transportation for the area operates at least 100 buses in fixed-route
				service in the area during peak service hours;
						(v)not less than
				800,000, and less than 1,000,000, if the State or regional authority providing
				public transportation for the area operates at least 100 buses in fixed-route
				service in the area during peak service hours; and
						(vi)not less than
				1,000,000, if the State or regional authority providing public transportation
				for the area operates at least 100 buses in fixed-route service in the area
				during peak service
				hours;
						.
				(2)in paragraph
			 (2)—
				(A)by striking
			 subparagraphs (B) through (D); and
				(B)by redesignating
			 subparagraph (E) as subparagraph (B);
				(3)by redesignating
			 paragraph (3) as paragraph (6); and
			(4)by inserting
			 after paragraph (2) the following:
				
					(3)Limitations on
				use of fundsA designated recipient may use—
						(A)not more than 50
				percent of the funds made available to the designated recipient under this
				section for activities described in paragraph (2)(D)(iii);
						(B)not more than 45
				percent of the funds made available to the designated recipient under this
				section for activities described in paragraph (2)(D)(iv);
						(C)not more than 40
				percent of the funds made available to the designated recipient under this
				section for activities described in paragraph (2)(D)(v);
						(D)not more than 35
				percent of the funds made available to the designated recipient under this
				section for activities described in paragraph (2)(D)(vi); and
						(E)not more than 30
				percent of the funds made available to the designated recipient under this
				section for activities described in paragraph (2)(D)(vii).
						(4)Conditional use
				of funds in an urbanized area with a population of at least 200,000
						(A)In
				generalFor each of fiscal years 2010 through 2015 and subject to
				subparagraph (B), a designated recipient may use a percentage of the funds made
				available to the designated recipient under this section, in addition to the
				percentage described in paragraph (3), to finance the operating costs of
				equipment and facilities for use in public transportation in an urbanized area
				with a population of not less than 200,000.
						(B)Operating
				costTo be eligible under subparagraph (A), the designated
				recipient's percentage of revenue for the operating cost of equipment and
				facilities for use in public transportation from non-Federal sources (excluding
				farebox revenue) must be greater than such revenue from the previous fiscal
				year.
						(C)LimitationThe
				amount available for a grant under this paragraph shall not exceed the
				percentage of such increase.
						(5)TIGGER
				grant
						(A)In
				generalIn addition to any other grant under this section, the
				Secretary may award a grant, from any funds that may be made available to carry
				out this section for each of fiscal years 2010 through 2015, to a designated
				recipient for the operating cost of equipment and facilities for use in public
				transportation in an urbanized area with a population of 200,000 or more, if
				the designated recipient—
							(i)was awarded a
				grant under the Transit Investments for Greenhouse Gas and Energy Reduction
				program, established under the ninth proviso under the heading
				Transit capital
				assistance under the heading Federal Transit
				Administration under the heading
				Department of
				Transportation of title XII of division A of the
				American Recovery and Reinvestment Act of 2009 (Public Law 111–105; 123 Stat.
				210); and
							(ii)demonstrates
				that the designated recipient has achieved—
								(I)total energy
				savings of not less than 10 percent, as a result of a project funded using a
				grant under the Transit Investments for Greenhouse Gas and Energy Reduction
				program;
								(II)energy savings
				of not less than 10 percent, as a percentage of the total energy usage of the
				public transit agency, as a result of a project funded using a grant under the
				Transit Investments for Greenhouse Gas and Energy Reduction program; or
								(III)total
				greenhouse gas emission reduction of not less than 10 percent as a result of a
				project funded using a grant under the Transit Investments for Greenhouse Gas
				and Energy Reduction program.
								(B)FundsThe
				Secretary shall use not less than 10 percent of the funds made available to
				carry out this section for grants under this
				paragraph.
						.
			
